U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number: 333-169501 CROWN DYNAMICS CORP. (Exact name of small business issuer as specified in its charter) Delaware 98-0665018 (State of incorporation) (IRS Employer ID Number) 5400 Laurel Springs Pkwy Suite 107 Suwanee GA 30024 Phone number: 1-800-268-1315 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619.688.1715 Fax: 619.688.1716 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Page - 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo x The number of shares of the issuer’s common stock issued and outstanding as ofDecember 31, 2011, was16,500,000 shares. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computed fiscal quarter. $nil based uponnilper share which was the last price at which the common equity purchased by non-affiliates was last sold. Documents Incorporated By Reference:None Page - 2 TABLE OF CONTENTS Page No. PART I Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. (Removed and Reserved) 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accounting Fees and Services 28 PART IV Item 15. Exhibits and Financial Statement Schedules 30 Signatures 30 Page - 3 PART I ITEM 1.BUSINESS. As used in this Annual Report on Form 10-K (this “Report”), references to the “Company,” the “Registrant,” “we,” “our,” “us” or “Crown Dynamics Corp” , unless the context otherwise indicates . Forward-Looking Statements This Report contains forward-looking statements. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements. Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters. You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,” “believes,” “plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources.” We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. Corporate Background We were incorporated in Delaware on June 15, 2010 and are a development stage company. On July 15, 2010, we entered into an exclusive worldwide Technology sale agreement (the "Technology Transfer and Sale Agreement ") with Illanit Appelfeld, (the “Seller”), in relation to a Technology-ed technology (U.S. Technology Number: 5,799,354) (the “Technology”) for a toothbrush having a handle and a brush head, the brush head comprising two side, and one central bristle tuft bundles, each mounted to a respective separate base.The Technology and technology were transferred to us in exchange of payment to Illanit Appelfeld (the Seller) of US $9,000 (Nine thousands United States Dollars), according to the terms and conditions specified in the Technology Transfer and Sale Agreement related to the U.S. Technology Number: 5,799,354. Since 2010, wehave continued to researchour dental technology but have also grown to include greater applications in home medical technology.On January 20th, 2012 the company entered into a Technology License Agreement (the “Agreement”) with Zorah LLC (“Zorah”).Now the Company has exclusive rights to Zorah’s Technology for development and distribution worldwide of Zorah’s technologies which include a wireless technology to remotely monitor senior citizens and special needs adults, as well as the development of a transdermal blood sugar monitoring unit, which will allow people to take their blood sugar levels without pricking themselves. Our principal offices are located at 5400 Laurel Springs Pkwy, Suite 107, Suwanee, GA 30024.Our registered agent for service of process in Delaware is located at 113 Barksdale Professional Center, Newark, DE 19711, and our registered agent is Delaware Intercorp. All references to "we," "us," "our," or similar terms used in this prospectus refer to Crown Dynamics Corp. Our fiscal year end is December 31. Subsequent Developments On January 3, 2012, the Company implemented a 3 for1 forward stock split on its issued and outstanding shares of common stock to the holders of record. As a result of the split, each holder of record on the record date automatically received two additional shares of the Company’s common stock. After the split, the number of shares of common stock issued and outstanding were 16,500,000 shares. The accompanying financial statements and related notes thereto have been adjusted accordingly to reflect this forward stock split. On January 20th the company entered into a Technology License Agreement with Zorah LLC. The license required a one-time issuance of one million two hundred and twenty-five thousand (1,225,000) shares of restricted common stock. Page - 4 Business Summary We were incorporated in Delaware on June 15, 2010 and we are a development stage company. We first acquired the rights, title, and interest in and to a specially-designed and patented toothbrush having a handle and a brush head (the brush head comprising two side, and one central bristle tuft bundles, each mounted to a respective separate base) intended to attain a non-longitudinal movement by normal longitudinal movement across the teeth. This transverse movement of the side bristles will bring about a brushing action of the teeth surfaces in a direction perpendicular to the tangential direction of the brush during the normal toothbrushing movement. We have not generated any revenues to date and our operations have been limited to organizational, start-up, and capital formation activities. We currently have no employees other than our Officers, who are also our Directors and work only part time. We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings.We are not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, because we have a specific business plan and purpose. A Patent Transfer and Sale Agreement was signed between Illanit Appelfeld (the “Seller”), in relation to a patented technology on July 15, 2010, granting Crown Dynamics Corp. exclusive rights, title and interest in and to the Patent(U.S. Patent Number: 5,799,354) and all Intellectual Property rights, free and clear of any lien, charge, claim, preemptive rights, etc. for a toothbrush having a handle and a brush head (the brush head comprising two side, and one central bristle tuft bundles, each mounted to a respective separate base) intended to attain a non-longitudinal movement by normal longitudinal movement. The Company has not abandon its previous business plan, but has now acquired the rights to a developed and proprietary solution which leverages the latest in wireless technologies (GPS, Cellular, RFID and a combination of sensors), proprietary algorithms and the Internet to remotely monitor, manage and protect loved ones.While there are many markets which can take advantage of such powerful technology, the Company is initially focused on addressing the seniors markets. Business Strategy The Company wants to pursue the toothbrush development as well as its newest technology.The Company’s newesttechnology will initially target the Special Needs and Senior Citizens population groups and provides: wandering detection alerts and rescue notification processes; wandering prevention capabilities; proactive emergency communications; and remote safety monitoring offerings.The Company’s solution is packaged within a wireless device worn on an individual in various form factors - that interoperates with other systems to allow the caregiver to access relevant information on the person’s condition and whereabouts.A web browser is required to access and manage the people under care. The second phase of the Company’s product involves a proprietary solution for detecting sugar levels and other vital signs, non-invasively, for people with diabetes or at risk of diabetes. The unique invention uses a proprietary ultrasonic technique to accurately detect sugar levels transdermally, continuously, via a wristwatch worn by a person and transmits the information in real-time over the wireless network to The Company servers and designated people are notified of exceptions based on pre-configured preferences. Potential revenues recur on a monthly basis and are comprised of the following: $299 for the purchase of the device; a monthly service fee of $49.00 for Special Needs customer use; and a monthly service fee of $19.00 for Senior Population customer use.Additional fees will be charged for add-on modules.Devices sold to OEM distribution channels will be priced at $9.00 per month per device. Business Plan The Company is initially focused on two markets; the Special Needs and the Senior markets. Both population groups would benefit from The Company’s solution that prevents wandering; detects if wandering happens; optimizes the rescue process of people that wander through The Company’s proprietary Watchtower technology; and effectively monitors people to manage and protect them while at home.The company will launch the second phase of their product in 2012, which is focused on transdermally detecting the chemical constitution of the blood, non-invasively and in real-time. The system utilizes the information to determine the medication that may be present in the person, there enabling very effective medication compliance management. The same technology will be utilized in Phase 2 to determine sugar levels in real-time which brings an unprecedented level of effectiveness in managing the sugar level problem for people with diabetes or at risk of diabetes. A few key considerations relating to the three markets are provided below: Page - 5 Products The Company seeks to pursue its original plan of licensing and marketing the patent technology without incurring the expense of first creating the prototype for their toothbrush technology. The toothbrush idea that the Company developed is toothbrushes with more than one bristle tuft bundles which are adapted to perform different relative movements during use thereof.Though there are countless toothbrush design variations being manufactured and sold globally, it is common for the design to strive to achieve the goal of attaining a movement of the bristles in a direction perpendicular to the tangential direction of the teeth during and generated by normal use of the brush. Electric toothbrushes come closer to this movement, but involve higher cost and upkeep than standard non-electric models. The Company’s latest and separate product provides technology solutions to help protect people with special needs when their personal safety matters. The Company’s temporary name for the product is the “Solution” which is the next generation of Personal Emergency Response System (PERS) that enables mobility and safety by following the person anywhere through state of the art wireless technology.The Solution is the only GPS based product that locates indoors, and works outdoors as well. Wandering Detection and Rescue This is focused on detecting when a person leaves a perimeter when they are not supposed to. The care givers, and other designated people are notified in real-time and the person’s location and movement can be viewed on a phone, web browser, etc., to determine if safety is at risk and then take necessary action. The solution provides proprietary workflows to expedite the return process using the Technology pending the Company’s SafetyNet Technology. The solution accounts for situations where the person leaves home legitimately, for example, for a doctor’s visit, shopping, therapy, etc., thereby ensuring that false alerts are not sent to the care givers and rescuers. Wandering Prevention This adds optional capabilities to the system to help prevent wandering from happening at all. The system interacts with electronic door locks to lock a door when the person comes too close to a door leading outside. Should wandering occur, however, the wandering detection and return processes kick in. Lastly, the Compnay is also in development of Zorah technology for a "prickless" blood sugar monitor. The Company will allow other companies to brand label its software platform and use it in their markets of interest outside the healthcare space. The Company is currently in discussions with some companies that want to OEM the product. The Company will also allow a few companies outside the United States to OEM the solution and sell into the dementia and elder care markets overseas, particularly Asia. Employees Other than our current Directors and officers, we have two part-time employees. Transfer Agent We have engaged Nevada Agency and Trust as our stock transfer agent. Nevada Agency and Trust is located at 50 West Liberty Street, Reno, Nevada 89501. Their telephone number is (775) 322-0626 and their fax number is (775) 322-5623. The transfer agent is responsible for all record-keeping and administrative functions in connection with our issued and outstanding common stock. ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. Page - 6 ITEM 2.PROPERTIES Our Principal executive offices are located at 5400 Laurel Springs Pkwy, Suite 107, Suwanee, GA 30024.This location is an office of our CEO and we have been allowed to operate out of such location at no cost to the Company. We believe that this space is adequate for our current and immediately foreseeable operating needs. ITEM 3.LEGAL PROCEEDINGS. There are no pending legal proceedings to which the Company is a party or in which any Director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. The Company’s property is not the subject of any pending legal proceedings. ITEM 4.REMOVED AND RESERVED N/a PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock has been eligible to be traded on the Over-The-Counter Bulletin Board since January 2012, under the ticker symbolCDYY. Holders As ofDecember 31, 2011, there were 16,500,000 common shares issued and outstanding, which were held by 42stockholders of record. Dividends We have never declared or paid any cash dividends on our common stock nor do we anticipate paying any in the foreseeable future. Furthermore, we expect to retain any future earnings to finance our operations and expansion. The payment of cash dividends in the future will be at the discretion of our Board of Directors and will depend upon our earnings levels, capital requirements, any restrictive loan covenants and other factors the Board considers relevant. Equity Compensation Plans We do not have any equity compensation plans. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities There were no other sales of unregistered securities during the period, other than those already reported. Purchases of Equity Securities by the Small Business Issuer and Affiliated Purchasers We have not repurchased any shares of our common stock during the fiscal year ended December 31, 2011. A smaller reporting company is not required to provide the information required by this item. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Page - 7 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with our audited financial statements and notes thereto included herein. We caution readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission. Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or our behalf. We disclaim any obligation to update forward-looking statements. Plan of Operation We are a development stage company that in additon to owning toothbrush technology, has recently has acquired the technology to develop two new home medical devices. The Solution will initially target the Special Needs and Senior Citizens population groups and provides: wandering detection alerts and rescue notification processes; wandering prevention capabilities; proactive emergency communications; and remote safety monitoring offerings.The Company’s solution is packaged within a wireless device worn on an individual in various form factors - that interoperates with other systems to allow the caregiver to access relevant information on the person’s condition and whereabouts.A web browser is required to access and manage the people under care. The second phase of the Company’s product involves a proprietary solution for detecting sugar levels and other vital signs, non-invasively, for people with diabetes or at risk of diabetes. The unique invention uses a proprietary ultrasonic technique to accurately detect sugar levels transdermally, continuously, via a wristwatch worn by a person and transmits the information in real-time over the wireless network to The Company servers and designated people are notified of exceptions based on pre-configured preferences. Potential revenues recur on a monthly basis and are comprised of the following: $299 for the purchase of the device; a monthly service fee of $49.00 for Special Needs customer use; and a monthly service fee of $19.00 for Senior Population customer use.Additional fees will be charged for add-on modules.Devices sold to OEM distribution channels will be priced at $9.00 per month per device.Completing intellectual property rights on the technology is pending completion of capital raise. Results of Operations We have not generated any revenue to date. Operating expenses in the year ended December 31, 2011 amounted to $37,406 as compared to $23,112to the year ended December 31, 2010.The increase in expenses is a result of an increase of $22,979 in professional fees, which was $29,429 for the year end 2011 as opposed to only $6,450 in 2010.The increased professional fees were for filings and compliance. Filing Fee and Transfer Agent fees remained relatively similar, however, the period ending December 31, 2011 did show a decrease of $9000 in patent fees, and a decrease of $1500 in incorporation fees, mainly because those procedures did not need to be performed again in the 2011 year.These savings finalized the year, resulting in a Net Loss of $37,188, as compared to a Net Loss of $23, 112 from December 31, 2010. Liquidity and Capital Resources Our balance sheet asDecember 31, 2011reflects $0 in cash and cash equivalents. Cash from inception to date have been sufficient to provide the operating capital necessary to operate to date (funded by loans from the Directors). The operating expenses and net loss for the year endedDecember 31, 2011 amounted to $31,188. We intend to raise the balance of our cash requirements for the next 12 months (approximately $2,000,000) from private placements or a registered public offering (either self-underwritten or through a broker-dealer).If we are unsuccessful in raising enough money through future capital-raising efforts, we may review other financing possibilities such as bank loans.At this time, our Company does not have a commitment from any broker/dealer to provide financing.There is no assurance that any financing will be available or if available, on terms that will be acceptable. Page - 8 Lack of Insurance The Company currently has no insurance in force for its office facilities and operations and it cannot be certain that it can cover the risks associated with such lack of insurance or that it will be able to obtain and/or maintain insurance to cover these risks at economically feasible premiums. Going Concern Consideration Our registered independent auditors have issued an opinion on our financial statements which includes a statement describing our going concern status. This means that there is substantial doubt that we can continue as an on-going business for the next 12 months unless we obtain additional capital to pay our bills and meet our other financial obligations. This is because we have not generated any revenues and no revenues are anticipated until we begin marketing the product. Accordingly, we must raise capital from sources other than the actual sale of the product. We must raise capital to implement our project and stay in business. Recently issued accounting pronouncements In August 2009, FASB issued an amendment to the accounting standards related to the measurement of liabilities that are recognized or disclosed at fair value on a recurring basis.This standard clarifies how a company should measure the fair value of liabilities and that restrictions preventing the transfer of a liability should not be considered as a factor in the measurement of liabilities within the scope of this standard.This standard is effective for the Company on October 1, 2009.The adoption of this amendment did not have a material effect on the Company’s consolidated financial statements. In October 2009, FASB issued an amendment to the accounting standards related to the accounting for revenue in arrangements with multiple deliverables including how the arrangement consideration is allocated among delivered and undelivered items of the arrangement.Among the amendments, this standard eliminated the use of the residual method for allocating arrangement considerations and requires an entity to allocate the overall consideration to each deliverable based on an estimated selling price of each individual deliverable in the arrangement in the absence of having vendor-specific objective evidence or other third-party evidence of fair value of the undelivered items.This standard also provides further guidance on how to determine a separate unit of accounting in a multiple-deliverable revenue arrangement and expands the disclosure requirements about the judgments made in applying the estimated selling price method and how those judgments affect the timing or amount of revenue recognition.This standard, for which the Company is currently assessing the impact, will become effective on January 1, 2011. In October 2009, the FASB issued an amendment to the accounting standards related to certain revenue arrangements that include software elements.This standard clarifies the existing accounting guidance such that tangible products that contain both software and non-software components that function together to deliver the product’s essential functionality, shall be excluded from the scope of the software revenue recognition accounting standards.Accordingly, sales of these products may fall within the scope of other revenue recognition standards or may now be within the scope of this standard and may require an allocation of the arrangement consideration for each element of the arrangement.This standard, for which the Company is currently assessing the impact, will become effective on January 1, 2011. In January 2010, the FASB issued an amendment to ASC 505, Equity, where entities that declare dividends to shareholders that may be paid in cash or shares at the election of the shareholders are considered to be a share issuance that is reflected prospectively in EPS, and is not accounted for as a stock dividend. This standard is effective for interim and annual periods ending on or after December 15, 2009 and is to be applied on a retrospective basis. The adoption of this standard is not expected to have a significant impact on the Company’s financial statements. In January 2010, the FASB issued an amendment to ASC 820, Fair Value Measurements and Disclosure, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard, for which the Company is currently assessing the impact, is effective for interim and annual reporting periods beginning after December 15, 2009, with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after December 15, 2010. Off Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that are material to investors. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Page - 9 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CROWN DYNAMICS CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS DECEMBER 31, 2011 Financial Statements- Report of Independent Financial Accountant F-1 Balance Sheets as of December 31, 2011 and December 31, 2010 F-2 Statements of Operations for the Years Ended December 31, 2011and 2010, and Cumulative from Inception F-3 Statement of Changes in Stockholders’ Equity for the Period from Inception Through December 31, 2011 F-4 Statements of Cash Flows for the Years Ended December 31, 2011and 2010 And Cumulative from Inception F-5 Notes to Financial Statements F-6 Page - 10 REPORT OF REGISTERED INDEPENDENT AUDITORS To the Board of Directors and Stockholders of Crown Dynamics Corp.: We have audited the accompanying balance sheets of Crown Dynamics Corp. (a Delaware corporation in the development stage) as of December 31 , 2011 and 2010, and the related statements of operations, stockholders’ equity, and cash flows for the years ended December 31 , 2011 and 2010, and from inception (June 15, 2010) through December 31 , 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
